




EXHIBIT 10.16


OUTSIDE DIRECTOR COMPENSATION


Pursuant to our 2014 Non-Employee Director Compensation Program, directors who
are not our employees or employees of our subsidiaries receive an annual
retainer fee of $100,000. The independent Lead Director receives an additional
retainer fee of $40,000. Chairpersons of the Compensation Committee and the
Audit Committee receive an additional $20,000 retainer fee, and the Chairperson
of the Governance & Nominating Committee receives an additional $15,000 retainer
fee. Non-employee directors also receive retainer fees for membership on the
Board of Directors’ standing committees and Executive Committee. Committee
member retainers are $5,000 for Governance & Nominating Committee members,
$10,000 for Compensation Committee members and $15,000 for Audit Committee and
Executive Committee members. Directors receive no additional compensation for
participation in Board of Directors’ or committee meetings. Directors are,
however, reimbursed for travel and other expenses related to attendance at these
meetings as well as travel and other expenses related to attendance at
educational seminars approved in advance by the Governance & Nominating
Committee.
Equity awards are granted to non-employee Directors from time to time pursuant
to our 2010 Long Term Compensation Plan. These grants are typically made
following a Director’s initial election to the Board and each time the Director
is re-elected by the shareholders to serve a new term. The annual awards, which
are comprised of restricted shares, typically have a “grant date fair value” of
approximately $100,000, calculated in accordance with FASB ASC Topic 718
(formerly FAS 123R). The restricted shares vest on the first anniversary of the
date of grant.












